DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application. Amended claims 1-3 and new claims 10-11 have been noted. The amendment filed 1/7/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 5-7, filed 1/7/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Johnson teaches a weighting function Z that is a function of the wavelength that corresponds to the index of summation, not as a function of the measured spectrum P1 which is different than a weighting function dependent on the “current spectrum” as recited by claim 1. This is found persuasive since Johnson teaches a weighting function that corresponds to the summation index which is over a range of wavelengths rather than dependent on the current spectrum P1. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of in situ monitoring a thin film deposition process on a substrate within the context of claim 1 comprising determining a weight spectrum as a function of at least said current spectrum; calculating a real number as a function of said current spectrum, of said desired spectrum, and of said weight spectrum; and exploiting said real number as indication for a deviation of said current spectrum from said desired spectrum. The present invention provides the advantage of low susceptibility to time dependent disturbances from various light sources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715